Case 1:21-mc-00164-RM Document 1-8 Filed 07/14/21 USDC Colorado Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

Civil Action No.

     DONNA CURLING,
     DONNA PRICE,
     and JEFFREY SCHOENBERG,

              Plaintiffs,

     v.

     DOMINION VOTING SYSTEMS, INC.

              Defendant.



                                    NOTICE OF RELATED CASES



          Under D.C.COLO.LCivR 3.2, Plaintiffs Donna Curling, Donna Price and Jeffrey

Schoenberg provide notice of the related cases currently pending in the U.S. District Court for

the Northern District of Georgia and the U.S. Court of Appeals for the Eleventh Circuit:

             1)      Case No. 1:17-cv-02989-AT, Donna Curling, et al. v. Brad Raffensperger, et

    al. (formerly Donna Curling, et al. v. Brian Kemp, et al.) (N.D. Ga) (removed from state

    court1 on August 8, 2017; currently assigned to the Honorable Judge Amy Totenberg);

             2)      Case No. 20-13730, Donna Curling, et al. v. Secretary of State, et al., (11th

    Cir.) (appealed on October 2, 2020; consolidated into Case No. 20-14067 below on January 4,

    2021);

             3)      Case No. 20-14067, Donna Curling, et al. v. David J. Worley, et al., (11th Cir.)


1
 Case No. 2017CV292233, Donna Curling, et al. v. Brian Kemp, et al., (Ga. Super. Ct. Fulton
Cnty.) (filed on May 25, 2017; removed to federal district court on August 8, 2017; formerly
assigned to the Honorable Judge Kimberly M. Esmond Adams).
Case 1:21-mc-00164-RM Document 1-8 Filed 07/14/21 USDC Colorado Page 2 of 3




 (appealed on October 29, 2020).


 Dated: July 14, 2021               Respectfully submitted,

                                     /s/ Lyndsey Cain
                                    Lyndsey Cain
                                    MORRISON & FOERSTER LLP
                                    4200 Republic Plaza
                                    Denver, CO 80202
                                    Telephone: (303) 592-1500
                                    LCain@mofo.com

                                    David D. Cross (pro hac vice forthcoming)
                                    Mary G. Kaiser (pro hac vice forthcoming)
                                    MORRISON & FOERSTER LLP
                                    2100 L Street, NW
                                    Suite 900
                                    Washington, DC 20037
                                    Telephone: (202) 887-1500
                                    DCross@mofo.com
                                    MKaiser@mofo.com

                                    Counsel for Plaintiffs Donna Curling, Donna
                                    Price & Jeffrey Schoenberg




                                     2
Case 1:21-mc-00164-RM Document 1-8 Filed 07/14/21 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE


       I hereby certify that I have this 14th day of July, 2021, filed the within and foregoing

Plaintiffs’ Notice of Related Cases by email to newcases@cod.uscourts.gov. I have also served

a PDF version by email on the following:

       J. Matthew Maguire, Jr.
       PARKS CHESIN & WALBERT
       75 14th Street, 26th Floor
       Atlanta, Georgia 30309
       Telephone: (404) 873-8000
       mmaguire@pclawfirm.com

       Counsel for Dominion Voting Systems, Inc.




                                                       /s/ Lyndsey Cain
                                                       Lyndsey Cain




                                                   3
